Motion by the third-party defendant-appellant on an appeal from an order of the Supreme Court, Nassau County, entered June 6, 1996, to strike stated portions of the brief of the defendants third-party plaintiffs-respondents on the ground that it contains material which is dehors the record.
Upon the papers filed in support of the motion, and no papers having been filed in opposition or relation thereto, it is
Ordered that the motion is granted, and the following portions of the defendants third-party plaintiffs-respondents’ brief is stricken: references to a settlement conference before the Supreme Court, Nassau County; facts regarding the plaintiffs’ occupation, ethnic background, financial status, and current work status; facts relating to the injuries sustained by the injured plaintiff and her current physical condition; facts relating to alleged communications between the injured plaintiff s physician and the appellant; and facts relating to the amount of coverage allegedly available under the Empire Plan.
The stated material in the defendants third-party plaintiffs-respondents’ brief was not considered in the determination of the appeal. Mangano, P. J., Ritter, Sullivan, Altman and Mc-Ginity, JJ., concur.